Citation Nr: 1448941	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder. 


REPRESENTATION

Veteran represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case was before the Board in June 2013, it was remanded for additional development and has since been returned to the Board for further appellate action.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by the RO and the Board.  There are documents in Virtual VA as well as the Veterans Benefits Management System (VBMS) that are duplicative of records in the paper claims file or not relevant to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Here, the AOJ failed to comply with the Board's June 2013 remand instructions and therefore, additional remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the Veteran informed the AOJ that he appointed Lauren Murphy of Alpha Veterans Disability Advocates to represent him in his appeal and requested the AOJ forward her a copy of his claims folder.  See Veteran's December 2010 statement.  However, there is no indication that the AOJ complied with this request prior to certification to the Board.  Consequently, the Board remanded the claim in 2013 to allow the Veteran's representative an opportunity to review the Veteran's claims folder and submit any other evidence or argument on his behalf for the issue of reopening a previously denied claim for service connection of a heart disorder.  The Board notes that the AOJ took no action to send a copy of the Veteran's claims folder to his representative pursuant to the remand directives.  The remand is annotated with a remark that the "agent was not on station" and it appears that the AOJ made no attempts to contact the Veteran's representative.  

Then, the Veteran designated Bryan Held of Alpha Veterans Disability Advocates as his new representative.  See December 2012 VA Form 21-22a.  In April 2014, the representative requested a copy of the Veteran's claims folder and in September, 2014, the Board provided a complete copy of the Veteran's claims folder to the representative.  However, the representative has not had the opportunity to review and submit argument or additional evidence after any review of the claims file, which is what the Board's prior remand directed.  Therefore, the Board finds that the representative should be afforded a reasonable opportunity to review the claims folder and submit written argument prior to re-certification to the Board.  See 38 C.F.R. § 20.600 (2014).

Moreover, pertinent VA regulations provide that a Supplemental Statement of the Case (SSOC), must be complete enough to allow the veteran to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2014).  Here, the July 2013 SSOC did not include citations and a discussion of the relevant regulations for new and material evidence (38 U.S.C.A. §3.156) but rather decided the issue on the merits.  Therefore, on remand, the AOJ must readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder with a history of myocardial infarction.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the paper or electronic claims file all outstanding treatment records from the VA Medical Center in Hampton, Virginia dated from July 2013 and from the VA Medical Center in Richmond, Virginia dated from May, 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2.  Contact the Veteran's representative and afford the representative an opportunity to submit argument on the Veteran's behalf.  All efforts should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

3.  Once the above development has been completed, the AOJ must readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the disposition remains unfavorable, the AOJ should furnish the Veteran and his representative with a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC must address the relevant laws and regulations applicable for new and material evidence required to reopen the issue of entitlement to service connection for a heart disorder with a history of myocardial infarction.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



